EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 9 
Wherein the refrigerant line is provided with [[a]] the connecting valve configured to supply or block a refrigerant such that the refrigerant of the refrigerant line exchanges heat with the cooling water of the bypass line in the heat exchanger.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “…a second heat exchanger disposed on a branch line connected in parallel between the bypass line and the outside air cooling line, the second heat exchanger being a heater configured to heat the cooling water such that the high-voltage battery module is heated, wherein the branch line is provided with an auxiliary valve configured to connect the branch line and the outside air cooling line together or disconnect the same from each other, and wherein in a heating mode the controller controls the main valve such that the bypass line and a part of a line including the high-voltage battery module of the outside air cooling line form a closed loop to allow the cooling water to circulate therethrough, and controls the cooling water heated by exchanging heat through the heat exchanger to het the high voltage battery module by closing a connecting valve and opening the auxiliary valve.
The closest prior art of record (US 8,997,503 to Morisita et al.) does not teach a controller being programmed to control the main valve such that the bypass line and a part of a line including the high-voltage battery module of the outside air cooling line form a closed loop to allow the cooling water to circulate therethrough, and to control the cooling water heated by exchanging heat through the heat exchanger to heat the high voltage battery module by closing a connecting valve and opening the auxiliary valve. Although Morisita teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763